Sup. Ct. La. *1083Motion for leave to proceed in forma pauperis and cer-tiorari granted.
Briefs for petitioners in all of the foregoing cases [Nos. 74-6257 through 75-5844] shall be filed with the Clerk on or before February 25, 1976. Briefs for respondents shall be filed on or before March 25, 1976. Cases set for oral argument at 1 p. m. on March 30, 1976, subject to further order of the Court. The ’ Solicitor General is invited to file a brief in these cases expressing the views of the United States.